Citation Nr: 0811807	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-28 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board acknowledges that the veteran also presented a 
notice of disagreement with the May 2003 rating decision, 
which held that compensable disability rating was not 
warranted for the veteran's service-connected status post-
operative, right eye pterygium.  By means of a May 2007 
statement of the case and an August 2007 rating decision, the 
RO held that the veteran's right eye disability warranted a 
10 percent disability rating.  The record is absent any 
evidence that the veteran has perfected an appeal with 
respect to the issue of entitlement to an increased rating 
for a right eye disability.  Accordingly, this matter is not 
before the Board.

In February 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.

The Board notes that the May 2003 rating decision held that 
service connection was not warranted for a left eye disorder 
as due to head and eye trauma.  The record indicates, 
however, that the matter of entitlement to service connection 
for a left eye disorder was previously addressed by means of 
an April 1975 rating decision.  Before the Board may consider 
the merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision. "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim for service connection 
for a left eye disorder.

The issue of entitlement to service connection for a left eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1975 rating decision denied service 
connection for a left eye disorder.  The RO held that the 
veteran's left eye disorder was a 
constitutional/developmental abnormality and not a disability 
under the law.

2.  Evidence received since the April 1975 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a left eye disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108. 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in April 2002), and the new 
definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service medical records 
demonstrate complaints of blurred vision in the left eye.  
The veteran's August 1965 enlistment examination indicated 
left eye vision to be 20/100.  In September 1965, it was 
determined that the veteran had amblyopia exanopsia due to 
high myperopia and small angle stratismus.  At that time, his 
left eye vision was 20/200.  In November 1966, left eye 
vision was measured to be 20/100.  In August 1968, eyesight 
in the left eye was measured at 20/200.  The veteran's August 
1968 discharge examination indicated left eye vision to be 
20/20.  

A post-service January 1975 VA examination report indicated 
that the veteran's left eye vision was 20/200, with best 
correction.  The veteran was diagnosed as having left eye 
developmental amblyopia.  In April 1975, RO held that service 
connection was not warranted for a left eye disorder because 
it was a constitutional/ developmental abnormality and not a 
disability under the law.  The veteran did not appeal the 
rating decision and it became final.

In April 1999, the veteran was afforded an additional VA 
examination.  Left eye far uncorrected vision was 20/400 and 
far corrected vision was 20/200.  Near uncorrected vision was 
20/400 and near corrected vision was 20/300.  The cornea, 
deep anterior chamber, and lens were clear in the left eye.  
Upon funduscopic examination, cup to disc ration was 0.2.  
There was good full view reflex; however, there was a 
pigmentary disturbance in the inferior temporal macula.  The 
veteran was diagnosed as having left eye hyperopia, with 
probable ambiopia.  There was also pigmentary maculopathy, 
probably due to an episode of central serous choroidopathy.  
The examiner opined that the veteran's left eye decreased 
vision was most likely due to ambiopia.

The veteran's claim was received in April 2002.  Accompanying 
VA medical records indicate that the veteran had been 
diagnosed as having left eye visual impairment (20/400) due 
to an unknown etiology with afferent papillary defect and 
color deficient on tritan axis.

In July 2002, the veteran was afforded a VA examination; 
however, the claims folder and VA treatment records were not 
available for review.  Physical examination revealed that the 
veteran was able to count fingers at three feet.  Near vision 
was 20/800.  Pupillary examination demonstrated hippus in 
both eyes, without efferent papillary defect.  Visual field 
testing was impossible to conduct in the left eye due to the 
significant reduction in vision.  Slit-lamp examination 
demonstrated normal conjunctivae.  Left eye cornea was clear.  
Due to his reduction in vision the veteran was unable to 
differentiate colors.  Fundus examination revealed a dull 
focal reflex in the left eye and pigment epithelial mottling 
in the temporal macula without associated drusen, subretinal 
fluid or hemorrhage.  Cup to disc ration was 0.1.  There was 
peripapillary atrophy around the optic disc.  The veteran was 
diagnosed as having reduced visual acuity in the left eye of 
an unknown etiology.  The eye examination did not demonstrate 
any apparent pathology consistent with the level of visual 
acuity in the left eye.  The examiner was unable to explain 
the reduction in vision since April 2002 .

In December 2002, he was afforded an additional VA 
examination and the examiner was able to review the claims 
folder.  Physical examination revealed that the veteran was 
able to count fingers at 10 feet.  The examiner was unable to 
test confrontation visual field in the left eye due to the 
significant reduction in vision.  Cup to disc ration was 
0.15.  Retinal vessels and far periphery were normal.  
Examination of the left macula reveled a dull reflex and 
retinal pigment epithelia mottling in the temporal macula, 
off fovea.  The examiner's impression as reduced vision in 
the left eye, etiology unclear.  He noted that previous 
records indicated the presence of amblyopia in the left eye; 
however, it was unclear why the veteran's visual acuity had 
decreased in the past 20 to 30 years.  He opined that it was 
possible that the veteran's current visual acuity in the left 
eye had a functional origin and that an MRI orbit and head 
should be conducted to rule out orbital/cranial pathology.  A 
January 2003 MRI report demonstrated prominent sulci and 
ventricles; cisterns were intact.  There was no midline shift 
to hydrocephalus.  There was no evidence of acute infarction, 
intraparenchymal mass, or extra-axial fluid collection.  
Visualized paranasal sinuses and mastoid air cells.  Orbit 
indicated normal globes and optic pathway.  Intracoronal or 
extracoronal mass or soft tissue abnormality.  The impression 
was normal orbit contents and optic pathway.  In a May 2003 
addendum, the examiner indicated that he had reviewed the 
record and reasoned that given the presence of impaired 
visual acuity upon entry service, the veteran's variability 
of visual acuity in the left eye during service, and the lack 
of evidence of pathology in the left eye, it was his opinion 
that the veteran's impaired vision in the left eye was 
neither caused nor aggravated by his medical service.  

In his November 2003 notice of disagreement, the veteran 
alleged that he entered service with excellent vision.  He 
submitted that he sustained shrapnel injuries to his face and 
right eye in December 1966 and that his current left eye 
blindness was due to head trauma.  

The veteran presented for a VA examination in June 2007.  
Distance vision, without correction and with refraction, was 
hand motion.  There was mild dermatochalasia.  Motility was 
full without deviation.  Pupils were normal, without 
papillary defect.  The veteran was unable to see color plates 
on the left.  Lenses demonstrated early nuclear sclerotic 
cataracts.  The left cornea was normal.  Cup to disc ration 
was 0.2.  There was a presence of a few small collapsed 
pigment epithelial defects.  The veteran was diagnosed as 
having a dramatic loss of left eye central peripheral vision, 
etiology unclear, as evidenced by pigmentary changes in the 
macular of both eyes.  The pigmentary changes, however, did 
not explain the severe vision loss on the left side.  

The veteran has testified that his current left eye disorder 
began during his period of service and has continued to 
worsen since his discharge from service.  His symptoms 
include eye pain and decreased vision.  He attributes his 
current disorder either to his in-service surgeries or the 
excessive radiation he was exposed to in Vietnam.    

In light of the aforementioned medical evidence of a current 
left eye disorder that has not been attributed to either a 
constitutional and/or developmental abnormality and the 
veteran's statements that he has experienced a chronic left 
eye disorder since his discharge from military service, the 
Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
the new evidence raises a reasonable possibility of 
substantiating the veteran' claim.  The Board notes that, for 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Accordingly, new and material 
evidence has been received and the claim is reopened.


ORDER

The appeal to reopen a claim of service connection for a left 
eye disorder is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim of 
service connection for a left eye disorder.  The Board is of 
the opinion that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim.  The 
Board finds that the veteran should be afforded an additional 
VA examination in order to secure an opinion as to the 
relationship, if any, between his current left eye disorder 
and the veteran's military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current disorder left eye disorder.  
All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left eye 
disorder is causally related to his period 
of active service or any incident therein, 
including shrapnel injury to the head and 
right eye.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
left eye disorder has been aggravated by 
the veteran's service-connected right eye 
disability.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


